 

Exhibit 10.2

[Hercules Letterhead]

 

Cash Retention Bonus Award Agreement


The undersigned (i) acknowledges receipt of an award (the “Award”) of a cash
retention bonus opportunity (the “Cash Retention Bonus”) from Hercules Capital,
Inc. (the “Company”), subject to the terms set forth below; and (ii) agrees with
the Company as follows:

 

1.

Effective Date.  This Agreement shall take effect as of May 2, 2018, which is
the date of grant of the Award (the “Grant Date”).

 

2.

Cash Retention Bonus.  Subject to the terms and provisions of the Award, the
undersigned has been granted the right to receive a cash payment following the
end of the Performance Period (as defined below), with the payment to be equal
to $[●] at Threshold Performance, $[●] at Target Performance and $[●] at Maximum
Performance, as the case may be, in respect of and for the four-year performance
period beginning on the Grant Date and ending on the fourth anniversary of the
Grant Date (the “Performance Period”).  Threshold Performance, Target
Performance and Maximum Performance are set forth in Section 6 below.  Subject
to earlier vesting pursuant to Section 6 below, the Award shall cliff-vest on
the fourth anniversary of the Grant Date.

 

3.

Payment of Award.  Except as otherwise provided in this Agreement, subject to
the undersigned’s Continuous Service with the Company or an affiliate, the
Company will pay to the undersigned a cash payment determined pursuant to
Section 6 below by reference to the Relative TSR Percentile Rank (as defined in
Section 6).  Such cash payment shall be made on the Payment Date (as defined in
Section 8 below).  Notwithstanding the foregoing, unless otherwise determined by
the Compensation Committee (as defined below), a Cash Retention Bonus shall only
be payable if (i) the undersigned is in good standing and not subject to or
under any form of written performance improvement plan or written “PIP” on the
Payment Date and (ii) if the undersigned is a member of any of the Company’s
origination teams, the undersigned has achieved, on average, at least 90% of his
or her annual origination goals during the Performance Period.

For purposes of this Agreement, “Continuous Service” means the undersigned’s
uninterrupted service with the Company or an affiliate.

 

4.

Nontransferability of Award.  This Award shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of.

 

5.

Forfeiture Risk.  If the undersigned ceases to be an employee of the Company and
its affiliates for any reason, other than as provided in Section 6 below, the
Award shall be automatically and immediately forfeited with no compensation due
to the undersigned.  

 

6.

Amount of Cash Retention Bonus Payable.  The amount of the Cash Retention Bonus
that vests and becomes payable shall be determined, subject to the terms of this
Agreement, in accordance with the provisions of this Section 6 as follows:

The amount of the Cash Retention Bonus shall be determined based on the
Company’s relative total shareholder return (“TSR”) over the Performance Period
compared to the

1

--------------------------------------------------------------------------------

 

Peer Group (as defined below) (the “Relative TSR Percentile Rank”).  TSR is
calculated by dividing (i) the 20 trading-day volume weighted average share
price of the Company’s (or a member of the Peer Group’s, as applicable) common
stock at the end of the Performance Period (with such 20 trading-day period to
end on the last day of the Performance Period or, if the last day of the
Performance Period is not a trading day, on the last trading day of the
Performance Period), plus cumulative dividends declared and paid during such
Performance Period, if any (with any such dividends deemed to have been
reinvested on a compounded basis in shares of the Company’s (or a member of the
Peer Group’s, as applicable) common stock on the dividend settlement date) by
(ii) the closing share price of the Company’s (or a member of the Peer Group’s,
as applicable) common stock on the Grant Date.  Dividends deemed reinvested
shall be deemed to constitute outstanding shares for purposes of subsequent
dividends declared and paid by the Company (or a member of the Peer Group, as
applicable).

Relative TSR Percentile Rank

Cash Retention Bonus Payable

90% or greater

(“Maximum Performance”)

$[●]

[200% of amount payable for Target Performance]

50%

(“Target Performance”)

$[●]

[100% of amount payable for Target Performance]

25%

(“Threshold Performance”)

 

$[●]

[50% of amount payable for Target Performance]

Less than 25%

0

 

No Cash Retention Bonus will vest or be payable if the Company’s Relative TSR
Percentile Rank is not at or above the 25th percentile level of the Peer
Group.  A Cash Retention Bonus in the amount of $[●] will vest and be payable if
the Company’s Relative TSR Percentile Rank is at the 25th percentile level of
the Peer Group.  A Cash Retention Bonus in the amount of $[●] will vest and be
payable if the Company’s Relative TSR Percentile Rank is at the 50th percentile
level of the Peer Group.  A Cash Retention Bonus in the amount of $[●] will vest
and be payable if the Company’s Relative TSR Percentile Rank is at the 90th
percentile level of the Peer Group.  If the Company’s Relative TSR Percentile
Rank is between the 25th percentile and the 50th percentile, or between the 50th
percentile and the 90th percentile, of the Peer Group, the amount of the Cash
Retention Bonus that will vest and be payable will be determined by linear
interpolation between the foregoing metrics.  

2

--------------------------------------------------------------------------------

 

Following the completion of the Performance Period, or in respect of any earlier
Vesting Date (as defined below), the compensation committee of the Company’s
board of directors (such committee, the “Compensation Committee” and such board,
the “Board”) shall review and certify in writing the Relative TSR Percentile
Rank and calculate and certify in writing the amount of the Cash Retention Bonus
that shall vest and be payable to the undersigned based on the level of vesting
and achievement of the Relative TSR Percentile Rank.

For purposes of this Agreement, “Peer Group” means the public business
development companies listed on Schedule A.  Any such business development
company that is acquired during the Performance Period shall be eliminated from
the Peer Group.  Any such business development company that files for bankruptcy
under federal law during the Performance Period shall be deemed to have a final
TSR of -100%.  Any new business development company that emerges because of an
initial public offering or spin-off shall not be added to the Peer Group.

For purposes of and subject to this Agreement, “Vesting Date” shall mean the
earliest to occur of (1) the last day of the Performance Period, (2) the death
or disability (as defined in Treasury Regulation Section 1.409A-3(i)(4)(i)(A))
of the undersigned or (3) the consummation of a Covered Transaction.

Notwithstanding the foregoing, the undersigned shall not vest in the right to
receive payment of the Cash Retention Bonus on any Vesting Date or otherwise if
the undersigned terminates Continuous Service prior to such Vesting Date or if
the Company's Relative TSR Percentile Rank is below the 25th percentile level of
the Peer Group; provided, however, that (i) upon the death or disability (as
defined in Treasury Regulation Section 1.409A-3(i)(4)(i)(A)) of the undersigned,
the undersigned shall vest in full in the right to receive payment of the Cash
Retention Bonus, and the amount payable shall be the greater of (a) the amount
payable determined as of the date of such death or disability, assuming that a
Relative TSR Percentile Rank of 50% was achieved during the entire Performance
Period and (b) the amount payable determined as of the date of such death or
disability based on the actual Relative TSR Percentile Rank as of the date of
such death or disability, (ii) upon a termination of Continuous Service by the
Company without Cause (as defined below) prior to a Covered Transaction, the
undersigned shall vest in full in the right to receive payment of a pro-rata
portion of the Cash Retention Bonus (pro-rated on a monthly basis to account for
service between the Grant Date and the date of termination of Continuation
Service) and the amount payable shall be determined based on the actual Relative
TSR Percentile Rank during the entire Performance Period (for the avoidance of
doubt, payment of the vested portion of the Cash Retention Bonus shall occur
following the completion of the Performance Period, as provided below in, and in
accordance with, Section 8); provided however, that notwithstanding the
foregoing, no Cash Retention Bonus shall be payable to the undersigned following
a termination of Continuous Service without Cause if, prior to the Payment Date
(as defined in Section 8), the Board determines that grounds to terminate the
undersigned’s Continuous Service for Cause existed at the time of such
termination of Continuous Service, and (iii) upon the consummation of a Covered
Transaction, the undersigned shall vest in full in the right to receive the Cash
Retention Bonus with the amount payable to be based on the actual Relative TSR
Percentile Rank as of the date of such Covered Transaction.  In respect of
(iii), total shareholder return shall be calculated (x) for the Company, along
with cumulative compounded reinvested dividends, by using (1), in the case of a
stock sale or merger, the value per Share received or to be received in any
delayed payment structure,

3

--------------------------------------------------------------------------------

 

earnout or similar arrangement by the Company’s stockholders in such Covered
Transaction, (2) in the case of an asset sale, the value per Share received or
to be received in any delayed payment structure, earnout or similar arrangement
by the Company’s stockholders in such Covered Transaction adjusted upward to
reflect a sale of 100% of the Company’s assets (as determined by the
Compensation Committee in its sole discretion), (3) in the case of a majority
board shift, the closing per share price on the date of such Covered Transaction
and (4) in the case of a Covered Transaction pursuant to prong (v) of the
definition below or any other Covered Transaction not described in (1) – (3),
the closing price or other value per Share on the date of such Covered
Transaction and all other value received or to be received in any delayed
payment structure, earnout or similar arrangement by the Company’s stockholders
in such Covered Transaction, in each case as determined by the Compensation
Committee in its discretion and (y) for each member of the Peer Group, by
calculating such Peer Group member’s actual TSR during the period between the
Grant Date and the date of such Covered Transaction. The provisions of any
employment, retention or separation agreement between the undersigned and the
Company shall not apply to this Award, notwithstanding anything to the contrary
in any other agreement between the undersigned and the Company.

For purposes of the Award, “Cause” means (i) engaging in (A) willful or gross
misconduct or (B) willful or gross neglect; (ii) failing to adhere to the lawful
written directions of superiors or the Board or to the materially significant
written policies and practices of the Company or its affiliates (in each case,
with circumstances giving rise to “Cause” to exist only following (x) a written
warning from the Board or the undersigned’s direct supervisor, delivered to the
undersigned following the Board or the undersigned’s direct supervisor becoming
aware of such conduct and (ii) the undersigned failing to cure such conduct
within forty-five (45) days following the delivery of such written warning);
(iii) the commission and conviction of a felony or a crime involving any of the
following: material moral turpitude, material dishonesty, material breach of
trust or unethical business conduct; or the commission and conviction of a
material crime involving the Company or its affiliates; (iv) conviction of
material fraud, misappropriation or embezzlement; (v) a material breach of the
undersigned’s employment agreement (if any) with the Company or its affiliates;
(vi) acts or omissions constituting a material failure to perform substantially
and adequately the duties assigned to the undersigned; (vii) any illegal act
detrimental to the Company or its affiliates; or (viii) repeated failure to
devote substantially all of the undersigned’s business time and efforts to the
Company.

For purposes of the Award, “Covered Transaction” means any of (i) a
consolidation, merger, stock sale, reverse merger or similar transaction or
series of related transactions which results in the acquisition of all or
substantially all of the Company’s then outstanding common stock by a single
person or entity or by a group of persons and/or entities acting in concert,
(ii) a sale or transfer of all or substantially all the Company’s assets,
(iii) a dissolution or liquidation of the Company, (iv) following such time as
the Company has a class of equity securities listed on a national securities
exchange or quoted on an inter-dealer quotation system, a change in the
membership of the Board for any reason such that the individuals who, as of the
Grant Date, constitute the Board (the “Continuing Directors”) cease for any
reason to constitute at least a majority of the Board (a “Board Change”);
provided, however, that any individual becoming a director after the Grant Date
whose election or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the Continuing Directors will be
considered as though such individual were a Continuing Director, but excluding
for this purpose any such individual whose initial assumption of office occurs
as a result of either an actual or

4

--------------------------------------------------------------------------------

 

threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
person or entity other than the Board or (v) a change in the management
structure of the Company from an internally managed business development company
to an externally managed business development company pursuant to which the
Company enters into an investment advisory agreement with a third-party advisor.
Where a Covered Transaction involves a tender offer that is reasonably expected
to be followed by a merger described in clause (i) (as determined by the Board),
the Covered Transaction shall be deemed to have occurred upon consummation of
the tender offer.

 

7.

Rights as a Creditor.  The Award represents an unfunded and unsecured promise on
behalf of the Company.  The right of any Participant to receive settlement of
the Award from the Company shall be no greater than the right of any general
unsecured creditor of the Company or any affiliate.

 

8.

Cash Payment.  Upon the earliest to occur of:  (i) the undersigned’s death or
disability (as defined in Treasury Regulation Section 1.409A-3(i)(4)(i)(A)) or
(ii) the consummation of a Covered Transaction (provided that such Covered
Transaction constitutes a “change in the ownership or effective control” of the
Company or a “change in the ownership of a substantial portion of the assets” of
the Company, in each case within the meaning of Code Section 409A and the
regulations promulgated thereunder), or (iii) the completion of the Performance
Period, the vested portion of such Award, if any, shall be paid in cash
following the date of such death, disability, Covered Transaction, or the
completion of the Performance Period, subject to the undersigned executing a
restrictive covenant agreement (containing nonsolicitation, nondisparagement and
nondisclosure provisions) which includes a general release of claims in favor of
the Company (such agreement, the “Release”) within sixty (60) days following the
date of such death, disability, Covered Transaction or the completion of the
Performance Period, with payment to be made within five (5) business days after
the date the Release becomes non-revocable; provided, however, that if such
sixty (60) day period spans two calendar years, payment shall be made in the
second calendar year, regardless of when the Release becomes non-revocable (the
date on which such payment is made, the “Payment Date”); provided, further, that
if the undersigned is terminated for Cause prior to the Payment Date, the entire
Award shall be immediately forfeited with no compensation due to the undersigned
(including, without limitation, if at any time following the undersigned’s
termination of Continuous Service and prior to the Payment Date, the Board
determines that grounds to terminate the undersigned’s Continuous Service for
Cause existed at the time of such termination).  For the avoidance of doubt, if
the Release does not become non-revocable within sixty (60) days following the
date of such death, disability, Covered Transaction or the completion of the
Performance Period, no Cash Retention Bonus shall be payable.

 

9.

Code Section 409A.  This Award is intended either to qualify for an exemption
from Code Section 409A or to comply with the requirements thereof, and shall be
construed accordingly.  Notwithstanding anything in the Award to the contrary,
any settlement, payments or benefits due under the Award that constitute
non-exempt “deferred compensation” (as defined in Code Section 409A) that are
otherwise payable by reason of a termination of Continuous Service will not be
settled, paid or provided until the undersigned has undergone a “separation from
service” (as defined in Code Section 409A) and if a settlement, payment or
benefit provided for in the Award would be subject to additional tax under Code
Section 409A if settled, paid or provided within six (6) months

5

--------------------------------------------------------------------------------

 

 

after the undersigned’s separation from service, then such settlement, payment
or benefit shall not be settled, paid or provided during the six-month period
immediately following the undersigned’s separation from service except as
provided in the immediately following sentence.  In such an event, any
settlement, payment or benefits that otherwise would have been made or provided
during such six-month period and that would have incurred such additional tax
under Code Section 409A shall instead be settled, paid or provided in a lump sum
payment on the first day following the termination of such six-month period or,
if earlier, within ten days following the date of the undersigned’s death.  The
undersigned’s right to receive any installment payments under the Award shall be
treated as a right to receive a series of separate payments and accordingly,
each such installment shall at all times be considered a separate and distinct
payment as permitted under Code Section 409A.  None of the Company, its
affiliates or their respective directors, officers, employees or advisors will
be held liable for any taxes, interest or other amounts owed by the undersigned
as a result of the application of Code Section 409A or otherwise.  

 

10.

Certain Tax Matters.  The undersigned expressly acknowledges the payment of the
Cash Retention Bonus earned hereunder may give rise to "wages" subject to
withholding.  The undersigned expressly acknowledges and agrees that the rights
hereunder are subject to the Company withholding from all amounts payable to the
undersigned pursuant to this Award all taxes required to be withheld in
connection with the payment of the Award.

 

11.

Additional Restrictions; Amendments; No Right to Continuous Service.  The
Company shall not be obligated to pay any amounts under the Award if such action
violates any provision of any law or regulation of any governmental authority or
national securities exchange and which violation would have material adverse
consequences to the Company; provided, however, that if paying amounts under the
Award would violate any provision of any law or regulation of any governmental
authority or national securities exchange and result in such material adverse
consequences to the Company, the Company shall make an alternative payment to
the undersigned having substantially similar economic value within sixty (60)
days of the date payment would otherwise be made under this Award.  The Company
may amend the terms of this Award to the extent it deems appropriate to carry
out the terms of this Award, but no such amendment shall materially or adversely
affect the undersigned without the undersigned’s written consent.  The
construction and interpretation of any provision of this Award shall be final
and conclusive when made by the Board or the Compensation Committee.  Nothing in
this Award shall confer on the undersigned the right, express or implied, to
continued Continuous Service or interfere in any way with the absolute right of
the Company or its affiliates to terminate the undersigned’s Continuous Service
at any time.

 

12.

Cooperation Following Termination of Continuous Service.  The undersigned agrees
to cooperate with the Company and its affiliates following the termination of
the undersigned’s Continuous Service for any reason by making himself/herself
reasonably available to testify on behalf of the Company and its affiliates in
any action, suit or proceeding, whether civil, criminal, administrative or
investigative, and to assist the Company and its affiliates in any such action,
suit or proceeding by providing information and meeting and consulting with the
Company’s and its affiliates’ representatives or counsel as requested; provided,
however, that such cooperation or participation does not materially interfere
with the undersigned’s then current professional activities.  The Company agrees
to (i) reimburse the undersigned, on an after-tax basis, for all reasonable
expenses actually incurred and (ii) pay to the undersigned, for each day on
which the undersigned provides testimony or assistance, cash in an amount
calculated by dividing

6

--------------------------------------------------------------------------------

 

 

the undersigned’s base salary immediately prior to the termination of the
undersigned’s Continuous Service by 365.

 

13.

Governing Law.  This Agreement shall be governed by the laws of the state of
Maryland.

[SIGNATURE PAGE FOLLOWS]


7

--------------------------------------------------------------------------------

 

 

Very truly yours,

HERCULES CAPITAL, INC.

 

By_______________________________

Manuel Henriquez

Chief Executive Officer



Dated:  __________________

The foregoing Cash Retention Bonus
Award Agreement is hereby agreed to and accepted:

 

By_______________________________

      [Signature of Grantee]

 

 

 

_______________________________

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




8

--------------------------------------------------------------------------------

 

Schedule A

 

Peer Group Members

 

•Alcentra Capital Corporation

•Monroe Capital Corporation

•Apollo Investment Corporation

•MVC Capital, Inc.

•Ares Capital Corporation

•New Mountain Finance Corporation

•BlackRock Capital Investment Corporation

•Newtek Business Services Corp.

•Capital Southwest Corporation

•Oaktree Specialty Lending Corporation

•Capitala Finance Corp.

•OFS Capital Corporation

•Fidus Investment Corporation

•PennantPark Investment Corporation

•FS Investment Corporation

•Prospect Capital Corporation

•Garrison Capital Inc.

•Saratoga Investment Corp.

•Gladstone Capital Corporation

•Solar Capital Ltd.

•Gladstone Investment Corporation

•Stellus Capital Investment Corp.

•Goldman Sachs BDC, Inc.

•TCP Capital Corp.

•Golub Capital BDC, Inc.

•THL Credit, Inc.

•Harvest Capital Credit Corporation

•TICC Capital Corp.

•Horizon Technology Finance Corporation

•TPG Specialty Lending, Inc.

•KCAP Financial, Inc.

•Triangle Capital Corporation

•Main Street Capital Corporation

•TriplePoint Venture Growth BDC Corp.

•Medley Capital Corporation

•WhiteHorse Finance, Inc.

 

9